 448DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe Reece CorporationandInternationalUnion,United Automobile,Aerospace and AgriculturalImplement Workers of America,UAW and itsLocal 1596.Case 1-CA-18619DECISION AND ORDERJuly 23, 1989BY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn July 23, 1982, Administrative Law JudgeJames L. Rose issued the attached decision. TheCharging Party and the General Counsel filed ex-ceptions and supporting briefs. The Respondentfiled a brief in answer to the exceptions and a briefin support of the judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions only to the extent consistent with thisDecision and Order.1.FACTUALBACKGROUNDThe Respondent is engaged in the manufacture,sale, and distribution of industrial sewing machinesand related products.Itsprincipalmanufacturingfacilitywas in Waltham,Massachusetts,and it hasadditionalplants in Leiden,Holland;Gorham,Maine; Stantonsburg,North Carolina;and a satel-liteplant inWilmington,Massachusetts.The Re-spondent and the Union have a long bargaining his-tory and a series of collective-bargaining agree-ments, the most recent of which was effective fromMarch 1, 1980, to February 28, 1983.Article III ofthe agreement,entitled"Management," states:The Unionrecognizes that,subject to the ex-press provisionsof this Contract,the supervision,management and controlof the Company's busi-ness, operations,working forceand plant,are ex-clusively vested in the managementof the Com-pany.Without limiting the generalityof the fore-going,theUnion recognizes that,subject to theexpressprovisionsof this Contract,the right toplan, direct and control theCompany'sbusinessoperations and workingforce,to hire,suspend,promote or demote,transfer or lay off employ-1The General Counsel and Charging Party have excepted to some ofthe judge's credibility findingsThe Board's established policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare incorrectStandard Dry Wall Products,91NLRB 544 (1950), enfd188 F 2d 362 (3d Cir 1951) We have carefully examined the record andfind no basis for reversing the findingsees, and,for just and proper cause, disciplineor discharge employees, and the right to deter-mine the hours of work, and to assign employ-ees to work, to determine the methods bywhich the work shall be performed, the jobclassifications, the work tasks and standards ofperformance for employees,and the right toabandon ordiscontinueany production, methodsor facilities,or to introduce new or improvedmaterials,production, methods or facilities, topurchase or otherwise acquire raw, semi-fin-ished or finished materials from such source asisdeemed desirable, and to sub-contract anywork, is vested exclusively in the Managementof the Company. [Emphasis added.]The agreement also includes a severance al-lowance provision that states: When in thesolejudgment of the Company,itdecides toclosepermanently the plant or discontinue permanent-ly a department of the plant or portion thereofand terminate the employment of individuals,anemployee whose employment is terminated asa result thereof . . . shall be entitled to a sev-erance allowance. [Emphasis added.]In negotiations for the 1980-1983 contract inJanuary 1980, the Respondent stated that it neededrelief from the economic and operating effects ofprior contractswith the Union, contending thatdirect labor and operating costs were too high. TheRespondent, however, was unable to obtain therelief it sought,and in itsfirst quarter report andannualmeetingreview of 1980, issued after thecontract had gone into effect, expressed concernabout the continued viability of the Waltham plant.Numerous lettersand meetingsfollowed betweenthe Union and the Respondent. The Respondent'sposition was that owing to adverse market condi-tions it found itself withexcess manufacturing ca-pacity and a sharp decline in the demand for itsproducts.As the Waltham facility was its mostcostly plant to operate, the Respondent recom-mended to its board of directors that Waltham beclosed and the remaining production transferred toother facilities.The Respondent and the Unionwere unable to reach an agreement to keep theWaltham facility operational.On April 16, 1981, the board of directors, aftertwo postponements of its decision for further dis-cussion between the parties, approvedmanage-ment's recommendation to close the Waltham plantand transfer the work. On June 3, 1981, the Re-spondent began to shut down its Waltham facilityand transfer the work to its plants at Stantonsburg,North Carolina; Gorham,Maine;and Leiden, Hol-land. The Waltham plant was closed on December294 NLRB No. 33 REECE CORP.18, 1981. On December 29, 1981, the Respondentcompleted the sale of the Waltham office, plant,and land,taking backa long-term lease on theoffice and a short-term lease on the plant for pur-poses of selling the nontransferred equipment. Ap-proximately 57 percent of the production machin-ery was transferred to the Respondent's other fa-cilities.During the discussions between the Respondentand the Union over closing, the Union requestedcertain information to ascertain whether the Re-spondent's contention that the Waltham plant wastoo costly was in fact true. The Respondent for themost part refused to supply the information, al-though it did make a presentation to the Union re-garding production costs at Waltham.Following the decision to close the plant, thepartiesmet to discuss the effects of the decisionand the Respondent paid $1,046,356.76 in severancepay to the 120 active employees and approximately70 other employees who were then on layoffstatus.H. THE JUDGE'S DECISIONThe judge concluded that the Respondent didnot violate the Act by closing its manufacturing fa-cility inWaltham and transferring unit work else-where. He found that the Respondent's decision toclose and transfer was not motivated by unionanimus,but rather was prompted by the Respond-ent'slegitimateeconomic concerns-specificallythe direct and indirect costs of the collective-bar-gaining agreementwith the Union.The judge also held that the Respondent's deci-sion to close was not a mandatory subject of bar-gaining.He found that the Respondent had made amanagementdecision to expandits businessthat ul-timately proved costly to the Company. As aresult, the Respondent decided to close its costliestfacility and consolidate manufacturing elsewhere.The judge found that the decision to close andtransfer involved a significant investment of capitaland affected the scope and direction of the Re-spondent's businessand thus was a matter of "en-treprenurial control" that did not require bargain-ing.2 The judge also found the decision to close theWaltham facility, with or without the concomitanttransfer of bargaining unit work, was not a mid-term modification or repudiation of the collective-bargaining agreement.He found that the Respond-ent complied with the terms of the agreement, in-cluding the payment of $1,046,365.76 in severancepay. The judge also determined that evenassumingthat the matter was a mandatory subject of bar-2 CitingGeneral Motors Corp,191 NLRB 951 (1971), andNational CarRental System,252 NLRB 159 (1980)449gaining, or a matter that would require the consentof the Union whether there was bargaining or not,the Union did in fact consent by agreeing to themanagement-rights and severance pay clauses andthus by "clear implication," the Respondent hadthe specific contractual right to close the facility.The judge thus found there was no violation. Healso found no violation in the Respondent's failureto supply the Union with requested information be-cause the Respondent had no duty to bargain.III.ANALYSISWe do not adopt the judge's conclusions, and forthe reasons set forth below, we find that the Re-spondent violated Section 8(a)(5) and (1) by closingitsWaltham facility and transferring the work to itsother plants, by terminating its employees, and byrefusing to furnish information to the Union.3 First,we find that the decision to close the Waltham fa-cility and terminate the employees was not in fact adecision to terminate all the production that oc-curred there, but rather, a decision to transfer workto a different location, where it would be done byother employees. For reasons set forth below, wefind, contrary to the judge, that this decision was amandatory subject of bargaining. Second, we find,contrary to the judge and our dissenting colleague,that the collective-bargainingagreement, as con-strued in light of its bargaining history, does not es-tablish that the Union waived the right to bargainover this decision. Finally, we find,as to an issuethe judge found it unnecessary to reach, that al-though the Respondent had initiallyengaged insome bargaining with the Union over the possibili-ty of avoiding the relocation of operations, it madeand implemented the decision without having satis-fied its statutorybargainingobligation. That failureto bargain in good faith entailed two interrelatedviolations:implementing the decisionwithouthaving bargained to impasse and refusing to supplyrelevant information requested by the Union.1.InOtisElevator Co.,269 NLRB 891 (1984),which applied the principles of the SupremeCourt'sdecision inFirstNationalMaintenanceCorp. v.NLRB,452 U.S. 666 (1981), to a decisionto transfer and consolidate research and develop-ment operations to another location, the Board, ina plurality opinion, stated that the critical factor indetermining whether amanagementdecision is sub-3However, for the reasons set forth inMilwaukee SpringDivision, 268NLRB 601 (1984), affd sub nomAuto Workers v NLRB,765 F 2d 175(D C Cir 1985), we find no merit in the General Counsel's and theCharging Party's exceptions insofar as they contend that the relocation ofunitwork constituted a repudiation of the collective-bargaining agree-ment in violation of Sec 8(d) and Sec 8(a)(5), and that the resulting ter-mination of employees violated Sec 8(a)(3) 450DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDject to mandatory bargaining under Section 8(d) is"the essence of the decision itself, i.e., whether itturns upon a change in the nature or direction ofthe business, or turns upon labor costs . . . ." Id.at 892. As explained below, we fmd that the deci-sion at issue inthis case did turn essentially onlabor costs, although other factors were also in-volved. For that reason,it is amandatory subjectunder theOtisplurality test.We also fmd that itmeets the separate tests proposed by former Mem-bers Zimmerman and Dennis.4As the judge found, a decline in demand for theRespondent's products was the initial impetus fortheRespondent's decision to consolidate oper-ations,but the reasons for the selection of Walthamas the plant whose operations would be relocatedwere essentially reflected in the bargaining overthe 1980-1983 agreement and the Respondent'sabortive efforts after the contract had gone intoeffect to achieve changes in that agreement withrespect to matters that are indisputably related tolabor costs.At the outset of negotiations for the 1980-1983contract, the Respondent's vice president of manu-facturing, Joseph Tyminski, expressed concern thatthe collective-bargaining agreement imposed exces-sive costs on the Waltham plant in the form ofwages,benefits,and uneconomical operating re-strictions.Nevertheless, theRespondent enteredinto a contract with the Union for the 1980-1983period that did not provide it with the claimedneeded relief.At the 1980 annual stockholdersmeeting,held after the contract had gone intoeffect, President and Chief Operating Officer HughR. Silbaugh stated that the Respondent's failure toobtain relief from the Union put the future of theWaltham plant at serious risk.In subsequentmeetingswith the Respondent andinwritten communications, the Union expressed awillingnessto make concessions in order to revital-ize theWaltham plant. The Respondent repliedthat changes were neededinwages,benefits, andworking time spent on union matters, and arguedthat it needed more freedom to move products andparts from facility to facility. As explained in moredetail below, the parties did not reach agreementon contractual changes before the Respondent im-plemented its decision to close Waltham and trans-fer the work, but throughout the unsuccessful ne-gotiations, the Respondent made it appear to theUnion that the decision to close Waltham and senditswork elsewhere could be avoided if the Union4 SeeEltec Corp,286 NLRB 890 fn 8 (1987), enfd 870 F 2d 1112 (6thCir. 1989),for a brief summary of former Members Dennis' and Zimmer-man's proposed tests.The application of their tests to the facts of thiscase is set out in fn 5,infra.would make contractual concessions to the Re-spondent's satisfaction.5Had the Respondent ade-quately responded to the Union's requests for fi-nancial information, it might either have achievedthe concessions that would make the relocation un-necessary or, failing that, have reached an impassethatwould render its subsequent implementationlawful. In light of its bargaining positions, howev-er, it is unreasonable for the Respondent now toargue that the decision turned essentially on factorsother than labor costs. Accordingly, we concludethat the decision to close Waltham and relocatemuch of its equipment and operations to other fa-cilitieswas a mandatory subject of bargainingunderOtis Elevator,supra.62.Having determined that the decision at issuehere was a mandatory subject, we next must decidewhether, as the judge found, the Union contrac-tually waived its statutory right to bargain over thesubject.We begin by analyzing the provisions of the col-lective-bargainingagreement-themanagement-rights clause and the severance pay clause-onwhich the judge and ourdissentingcolleague relyfor their conclusion that the Union waived its bar-gaining rights.We note that although the manage-ment-rights clause refers to the right to "abandonor discontinue any production, methods or facili-ties" and the severance pay clause refers to a deci-sion to "close permanently the plant or discontinuepermanently a department of the plant or portionthereof and terminate the employment of individ-uals,"neither clause addresses the situation inwhich production and equipment are not perma-nently discontinued or sold, but rather are trans-ferred elsewhere. SeeAlliedMills,218 NLRB 281,285-286 (1975), enfd. mem. sub nom.GrainMillersLocal 110 v. NLRB,543 F.2d 417 (D.C. Cir. 1976),cert.denied 431 U.S. 937 (1977) (clause granting5 By contrast,there was no similar pattern of seeking union contractconcessions inOtis Elevator,supra.In addition,a significant factor in therelocation there was the desirability of locating research and develop-ment operations near the parent corporation's plant and merging "prod-uct improvement"operations with research and development operationsThose considerations had nothingto dowith matters governed by thecollective-bargaining agreement9Applying former Member Dennis' test, we conclude that a factorover which the Union had control (i e , labor costs)was a"significantconsideration in the employer's decision"and that "the benefit for thecollective-bargaining process outweigh[ed] the burden on the business,"inviewof the significant impact on the employees and the Respondent'sown effective admission(through its contract demands)that concessionsby the Union might negate the necessity of going through the extensiveeffort required for the relocationOtis Elevator,supra, 269 NLRB at 897.The decision at issue in this case would clearly be a mandatory subjectunder the test applied by former Member Zimmerman,who would findany decision"amenable to collective bargaining" to be a mandatory sub-ject, and would regard any decision as amenable if it is "motivated bylabor costs"or even if"union concessions may substantially mitigate theconcerns underlying the employer's decision"Id at 900, 901 REECE CORPseverance pay when production permanently dis-continued not a waiver of right to bargain overtransferof production from closed plant). Themanagement-rights clause also reserves the right to"subcontract"work. In neither clause, however,did the Respondent reserve the right unilaterally totransfer or relocate work from one of its ownplants to another. Unlike the judge, we cannot find,simply on the basis of the contract language, thatthe Union has waived its right to bargain over sucha relocation decision because we do not find thatthe language meets the "clear and unmistakable"standard that governs the waiver of statutoryrights.Metropolitan Edison Co. v. NLRB,460 U.S.693, 708 (1983);LittonSystems,283NLRB 973(1987), enf. denied 868 F.2d 854 (6th Cir. 1989).'Neither do we find that extrinsic evidence, includ-ing the relevant bargaining history-evidence onwhich our dissenting colleague relies-establishes awaiver. Indeed, in our view that evidence rein-forces our finding that no waiver of bargainingrights existed.Bargaining history can establish a waiver only if"[i]t can be said from an evaluation of the prior ne-gotiations that the matter was `fully discussed' or`consciously explored' and that the union 'con-sciouslyyielded'orclearlyand unmistakablywaived its interest in the matter."Park-Ohio Indus-tries v.NLRB,702 F.2d 624, 628 (6th Cir. 1983).An examination of the record does not disclosethat the parties specifically discussed and that theUnion "consciously yielded" its right to bargainover transfers of unit work. In fact, it appears fromthe bargaining history that the Respondent be-lieved that it did not have the right unilaterally torelocate work, as evidenced by its proposals duringdiscussions prior to the Waltham closing. On No-vember 24, 1980, the Respondent wrote the Union,stating, inter alia, that "[W]e must have the free-dom in our multi-plant system of today, to moveproducts and parts from facility to facility as'The court of appeals inLitton Systemsdenied enforcement on theground that the union there had waived its bargaining rights over workrelocationsWe respectfully disagree with the court's decision, but in anyevent we note that the court also relied on evidence that it construed asshowing that the union itself had read the contract language as giving theemployer the right to act unilaterally with respect to work relocationsAs we note in our discussion, infra, we see the evidence here as indicat-ing that the Respondent believed changes in the contract language to benecessary before it would be able unilaterally to relocate work from oneplant to anotherAlso distinguishable isConsolidated Foods Corp,183 NLRB 832 (1970),on which the judge relied In that case, in which the Board concludedthat the union had waived rights to bargain over a transfer of operations,themanagement-rights clause permitted the employer to "change,modify, or cease itsproduction" and in doing so, to be the solejudge of the "location of business and personnel " Id at 832-833 More-over, unlike the present case, the employer did not make statements in-dicative of a belief that it did not possess authority under the contract toact unilaterally in the matter451market and production requirements dictate." InFebruary and March 1981, the Respondent in-formed the Union that it needed the right to trans-ferwork interplant and proposed "no restrictionson work movement (inter-plant)." Significantly, theRespondent sought to include in the management-rights clause the right "to transfer work amongcompany facilities." Surely, the Respondent's ac-tions indicated that it believed that the contract didnot allow it to transfer work without bargaining.Given the well-settled law that a waiver of bar-gaining rights must be "clear and unmistakable,"the Respondent's own conduct refutes its argumentthat a waiver existed in this case.8Finally, the fact that the Union sought severancepay for laid-off employees and did not challengethe transfer of work in a 1979 grievance does notestablish the Union's acquiescence in the Respond-ent's present reading of the contract. The judgefailed to consider the background, particularly anearlier settlement of a series of grievances overwork transfers, giving the Respondent the right totransfercertainwork in exchange for an agreementnot to transfer work to the Gorham plant if thatwould cause the layoff of Waltham employees. Wecannot conclude that the position taken by theUnion in that one arbitration proceeding, withoutreference to the surrounding circumstances, sup-ports a finding that it forever waived bargainingrights regarding the transfer of work, at issuehere.9As indicated above, the Respondent, by itsown subsequent conduct, indicated that it did notbelieve it had the right freely to transfer workwithout bargaining. If the contract and the Union'sinterpretation of it clearly reserved this right to theRespondent, theRespondentwould not haveneeded to make the proposals it did in 1980 and1981.Accordingly, we conclude that there is nothingin the management-rights clause and/or the sever-ance pay clause that affirmatively authorized theRespondent to transfer bargaining work outside theunit, nor is there any evidence in the parties' bar-gaining history that would compel such an inter-pretation.3.Having found that the work relocation deci-sionwas a mandatory subject of bargaining andthat the Union did not waive its statutory bargain-8 The judge and our dissenting colleague also ignored evidence thatwhen the severance pay clause was agreed to in 1974, there was a strikein progress Thus, although it may be argued that the clause was agreedto in exchange for a waiver of bargaining rights, it could be argued atleast as persuasively that what the Respondent gained from agreeing tothe severance pay clause was the employees' return to work8This is a fortiori true if the Respondent had no obligation to bargainabout the transfers that were the subject of grievances SeeWestinghouseElectric Corp,150 NLRB 1574 (1965) 452DECISIONS OF THENATIONALLABOR RELATIONS BOARDing rights, we finally must decide whether, as theGeneral Counsel alleges, the Respondent failed tosatisfy its bargaining obligation.As indicated in thefact statement, the parties did in fact bargain overtheRespondent's proposal to close theWalthamplant and relocate the work at other plants. For thereasons setforth below, however, we find that theRespondent violated Section 8(a)(5) by implement-ing its decision before reaching a lawful impassewith the Union.As recited in the statement of facts, not longafter the 1980-1983 contract went into effect, theRespondent publicly expressed doubts about thecontinuing viability of the Waltham plant.Meetingsbetween representatives of the Respondent and theUnion were held on September 10, November 25,and December 18, 1980. In the course of thosemeetings,supplementedby writtencommunica-tions,the Respondent described what it regarded aschanges in the contract that were essential to theresolution of the economic problems of the Wal-tham plant; the Union counterproposed; and theRespondent rejected the counterproposal.A re-quest by the Union made after the December meet-ing for profit-and-loss statements from theWal-tham plant and the corporation was rejected. Noprogress was made in January, and on January 30,1981, the Respondent announced that it was trans-ferring the production of a particular product lineto another plant.It also announced it was under-taking a study to determine the economic viabilityof the Waltham plant generally. The Union filedgrievances over the product transfer, alleging it tobe a violation of the contract, and bargaining con-tinued on the general subject of cost savings atWaltham, with the Union making another proposalat a meeting on February 27. This was rejected bythe Respondent's representative,who made a pres-entation on Waltham labor costs based on a docu-ment that contained bottom line figures in variousbroad categories.At the end of the meeting theRespondent's representatives said that managementwas prepared to recommend the closing of Wal-tham at the March 4 meeting of the board of direc-tors.There were two subsequent postponements ofthe presentation of the closing proposal to theboard of directors to permit further union re-sponses on the Respondent's demands for contrac-tual changes. In the interim, the Union indicatedunwillingness to agree to all the concessions theRespondent was demanding,but the Union contin-ued to press its request for financial informationthat could explain the necessity for the Respond-ent's demands.In a telegram sent to Vice PresidentTyminski on March 19, a union representativestated that,"as painful as this may be for our mem-bers," they would give "good faith consideration"to the Respondent'sdemands for concessions if"sufficient documentation is made available by theCompany to prove economic necessity." TheUnion had requested,inter alia,income statementsfor the Waltham plant and any written documenta-tion that was being presented to the board of direc-tors as a basis for the recommended plant closingdecision.The Respondent furnished the Unionsome operating cost data,but stated it had noincome statements of the kind requested, and it re-fused to supply documentation furnished the boardof directors, arguing that those were confidentialcommunications. In particular, it refused theUnion's request, made on April 1, for the manage-ment study of Waltham that had been representedas being a basis for determining the viability of theWaltham plant. The Respondent advised the Unionthat this was not "public information," and that theUnion should be content with certain charts thatthe Union was asked to take on faith representedthe essence of the information provided to theboard of directors so they could decide whether tocloseWaltham and transfer the work.On April 13, the Union presented further propos-als for concessions and conditions to be maintainedwhile bargaining over further concessions. AmongtheUnion's conditions was agreement by the Re-spondent that a union financial expert could exam-ine the Respondent's operating statementsto verifythe accuracy of the Respondent's descriptions of itsfinancial situation.In a meeting held onApril 14,and in a letter dated that day, the Respondent re-jected the Union's proposals as a totally insufficientresponse to the Respondent's economic problems.In a letterof April 15,the Union stated that it wasunwilling at that time to recommend all the Re-spondent's demands to the membership,but that itremained open to discussing terms for an amendedcontract.The Union had still not received the fi-nancial information it was requesting,and the Re-spondent had rejected the request for access to itsoperating statements by a union financial expert.On April 16, the Respondent notified the Unionthat the board of directors had approvedmanage-ment's recommendation to close the plant. In awritten announcement to the employees the nextday, the Respondent lamented the necessity of clos-ing the plant.In giving the "background"againstwhich the decision was made, it described its con-tractual change proposals made to the Union asthose that "would attain the necessary competitivecost level," and it castigated the Union for its inad-equate counterproposals. REECE CORPOn the basis of the foregoing facts, we concludethat the Respondent did not reach a bargaining im-passe before implementing the work relocation, andtherefore it violated Section 8(a)(5) and (1) of theAct. The parties were precluded from reaching alawful impasse at that point by the Respondent'srefusal adequately to respond to the Union's re-quests for financial information that would make itpossible for the Union to evaluate the necessity fortheRespondent's demands for large concessionsand, thereby, to determine whether it could recom-mend the demands to the membership with anyhope of acceptance.When requested financial information is relevantto the subject under negotiation, an employer vio-latesSection 8(a)(5) of the Act by refusing tosupply it.NLRB v. Truitt Mfg.Co., 351 U.S. 149,152 (1956). -Here, as shown above, the Respondentpresented its concessionary demands as essential tothe continuation of Waltham as a viable componentof its overall operations. The Union sought infor-mation beyond conclusionary charts and statementsthatwould substantiate the Respondent's position."Good-faith bargaining necessarily requires thatclaims made by, either bargainer should be honest,enough to present in the give and take of bargain-ing, it is important enough to require some sort ofproof of its accuracy." Id. at 152-153. See alsoTeleprompter Corp. v.NLRB,570 F.2d 4, 8-11 (1stCir. 1977);Clemson Bros.,290 NLRB 944 (1988).By refusing the Union's request, the Respondentviolated its obligation to bargain in good faith. Be-cause prior good-faith bargaining is a prerequisiteto a lawful impasse, the Respondent's subsequentunilateral implementation of its decision also violat-ed Section 8(a)(5).Marine & Shipbuilding Workersv.NLRB,320 F.2d 615, 621 (3d Cir. 1965);TaftBroadcasting Co.,163NLRB 475, 478 (1967), peti-tion for review denied sub nom.TelevisionArtistsAFTRA v. NLRB,395 F.2d 622 (D.C. Cir. 1968).CONCLUSIONS OF LAW1.By refusing to bargain collectively and ingood faith with the Union as the exclusive repre-sentative of its employees in the appropriate unitconcerning the decision to close the Waltham plantand to relocate work permanently to other plants,the Company has engaged in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Act.2.By refusing to furnish the Union with informa-tion necessary for and relevant to its function asbargaining representative, the Company has en-gagedin unfair labor practices affecting commerce453within the meaning of Section 2(6) and(7) of theAct.THE REMEDYHaving found that the Respondent has engagedin certain unfair labor practices within themeaningof Section 8(a)(5) and (1) of the Act, we shallorder it to cease and desist and take certain affirm-ative action designed to effectuate the policies ofthe Act.The usual remedy for failing to bargain about adecision to close a facility and transfer work else-where is to order the respondent to. restore thestatus quoante,bargain about the decision, and re-instate and make whole the employees who lostjobs as a result of the unlawful conduct. See, e.g.,Park-Ohio Industries,257 NLRB 413 (1981), enfd.702 F.2d 624 (6th Cir. 1983). If, however, such anorder would be unduly burdensome, restoration ofthe status quo ante will not be required. SeeFibre-boardCorp.v.NLRB,379U.S. 203, 215-216(1964).We believe the record shows that an order re-quiring reopening theWaltham plant would beunduly burdensome. The Respondent paid to bar-gaining unitemployees over $1 million in sever-ance pay and the total costs related to closing wereover $2.3million.More than half the productionmachinery used in the Waltham plant has beentransferred to other company facilities. Finally, theRespondent has sold the Waltham office, plant, andland.We believe that these circumstances warranta finding that requiring the Respondent to reopentheWaltham facility would require a major capitalexpenditure and would "impose an undue or unfairburden" on the Respondent.Fibreboard,supra, 379U.S. at 216.We shall, however, order the following reinstate-ment and make-whole remedy, which we believewill effectively remedy the Respondent's violationof the Act. We shall order the Respondent to offerWaltham bargaining unit employeesreinstatementto their former positions at the facilities to whichthe Respondent unlawfully transferred unit work,dismissing, if necessary, any persons hired after theclosing of the Waltham plant. In addition, we shall- order the Respondent to offer to pay. employeestravel and moving expenses. SeeRoyal Norton Mfg.Co., 189 NLRB 489 (1971). If there is insufficientwork for all employees to be offeredreinstatement,the Respondent shall place the names of those forwhom work is not available on a preferential hiringlist, in the order of their seniority, and shall offerthem jobs in the future before hiring other persons.Employees offered reinstatement shall be allowed areasonable period of time for accepting such offers. 454DECISIONSOF THE NATIONALLABOR RELATIONS BOARDFurther,we shall order the Respondent to makewhole the Waltham employees by paying themwhat they would have normally earned from thedate of their termination to the date of the offer ofreinstatement or, for the employees who decide notto relocate,until the date they secure substantiallyequivalent employment with other employers. SeeRoyal NortonMfg.Co.,supra.1 °Backpay shall bebased on the earnings that employees normallywould have received during the applicable periodless any net interim earnings,and shall be comput-ed in the manner set forth inF.W. Woolworth Co.,90 NLRB 289 (1950),with interest computed in themanner set forth inNew Horizonsfor theRetard-ed.11Finally,under the circumstances of this case, webelieve it is unnecessary to require the Respondentto furnish the requested information it unlawfullyrefused to provide the Union.The information wasnecessary in order for the Union to be able to bar-gain intelligently about the Respondent's decisionto close the Waltham operation and transfer theunit work.In view of the fact that we do not orderthe Respondent to restore the status quo ante andbargain about its decision,we believe it is unneces-sary to provide an affirmative order for the refusalto furnish information violation.ORDERThe National Labor Relations Board orders thatthe Respondent, The Reece Corporation, Waltham,Massachusetts, its officers, agents, successors, andassigns, shall1.Cease and desist from(a)Refusing to bargain collectively and in goodfaithwithInternationalUnion, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica, UAW and its Local 1596 as the exclusiverepresentative of its employees in the appropriateunit set forth below, concerning the decision toclose the Waltham, Massachusetts plant and to re-locate work permanently to other plants. The ap-propriate unit is:All production and maintenance employees oftheRespondent employed at itsWalthamplant, exclusive of office and clerical employ-ees, outside salesmen and servicemen, develop-mental and factory engineering departmentemployees, production clerks, time study em-ployees and cost estimators, watchmen, and allsupervisors as defined in Section 2(11) of theAct.10 In determining the backpay amount due,the Respondent may offsetthe severance payment each employee received.1i283NLRB 1173 (1987).(b)Refusing to furnish the Union with informa-tion necessary for and relevant to its function asbargaining representative.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmativeaction neces-sary to effectuate the policies of the Act.(a)Offer the Waltham employees immediate andfull reinstatementto their former jobs or, if thosejobs no longer exist,to substantially equivalent po-sitions,at the other plants where the bargainingunit work has been relocated, with necessary trav-eling and moving expenses for them and their fami-lies and their household effects, without prejudiceto their seniority or any other rights or privilegespreviously enjoyed,dismissing,ifnecessary, anypersons hired after the closing of the Walthamplant. If there are not a sufficient number of jobsfor all the employees to be offeredreinstatement,the Respondent shall place the names of those forwhom jobs are not available on a preferential list inthe order of their seniority, and thereafter offerthem reinstatement before other persons are hired.Employees offered reinstatement shall be allowed areasonable period of time for accepting such offers.(b)Make the Waltham employees whole for anyloss of earnings and other benefits suffered in themanner set forth in the remedy section of this deci-sion.(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d)Mail copies of the attached notice marked"Appendix" 112 to all the Respondent's employeeswho were employed at the Waltham plant in theappropriate unit who were terminated or laid off asa result of the plant closure and transfer of work.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.MEMBERJOHANSEN,dissenting.Contrary to my colleagues, I find that the Re-spondent did not violate the Act by closing itsWaltham facility and transferring work to its other12 If this Otder is enforced by a judgment of a United States court ofappeals,the words in the notice reading "Postedby Order ofthe Nation-alLaborRelations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board." REECE CORP.455plants.Ifind it unnecessary to reach the issue ofwhether the Respondent'sdecision to close theWaltham plant and transfer work elsewhere was amandatory subject of bargaining underOtis Eleva-tor Co.'because I fmd that the Union waived theright to bargain over the decision by agreeing toinclusion of the management-rights and severancepay clauses in its collective-bargaining agreementwith the Respondent.This finding is buttressed bylooking to extrinsic evidence including the bargain-ing history of the parties.In order to determinecontractual intent,we are not restricted to the con-tractual provisions themselves,but may properlyevaluate them against the"elucidating backgroundof their bargaininghistory."2The Respondent and the Union have a bargain-ing history dating back to the 1940s.The manage-ment-rights clause has been included in all the par-ties'collective-bargaining agreements in basicallythe same form since the beginning of the parties'bargaining relationship.The severance pay clause,however,was not introduced into the agreementsuntilthe 1974-1977 agreement.In 1974 the Re-spondent'sGorham,Maine facility was built. Thatsame yearthe Uniondemanded in negotiations thatitscontract with the Respondent contain a sever-ance pay provision and, at the Union's insistence,the Respondent agreed.Although theUnion's su-bregional director,Frank Ceccaroni, testified thatinclusion of the severance pay provision did notresult from the Union's concern about the Gorham,Maine plant, this testimony was not credited by thejudge,and is contrary to the Union's argument toan arbitrator in 1979.In 1979 certain work hadbeen transferred fromWaltham to Gorham thathad resulted in the permanent layoff of some em-ployees.The Union took the issue to an arbitratorand demanded severance pay. The arbitrator deter-mined that some of the layoffs were caused by ageneral recession in the industry,but that others re-sulted from the transferof work andthus those em-ployees should receive severance pay. The Uniondid not contend in the arbitration proceeding thatthe Respondent did not have the right to transferthework from Waltham to Gorham, rather theUnion sought severance pay for the laid-off em-ployees.3In its brief to the arbitrator in 1979,counsel for the Union stated:1269NLRB 891 (1984).PNew York Mirror,151NLRB834 (1965);C &C Plywood Corp,148NLRB 414 (1963).a The Union's argument that the severance allowance clause was onlyto apply to the Respondent's going out of businesstotallywithout thetransfer of its operations is not borne out by the prior bargaining historyand contract administration of the clause.Workhad beenpreviously relo-cated from the Waltham facility with no closure of the facility and theUnion sought severancepay.The Union'sposition on the severanceThe parties stipulated that the severance al-lowance provision of the current contract wasfirstnegotiated by the parties into the 1974-1977 agreement. Both John Reece and LeoFitzpatrick[Union representative]agreed thatthe Gorhamplant was discussed in the contextof negotiating the severance allowance provi-sion.Both agreed that the union negotiatorsexpressed great concern about the impact ofthe Gorham facility upon the bargaining unit.Thus I fmd that the Union was concerned withthe Gorham,Maine plant and the possible transferof work there. As a result,itdemanded and re-ceived the inclusion of the severance pay provisionin the agreement.It is clear that the statutory rightof a union to bargain about changes in terms andconditions of employment may be waived by theunion.I find there was a"conscious and unequivo-cal yielding on a subject within the contemplationof the parties."4The parties admittedly discussedtheGorham plant in relation to severance pay,they considered the issue and came to a resolution.I fmd that the Respondent was given the right bythe Unionto close the plant and transferthe work.Reading the management-rights clause in conjunc-tionwith the severance pay provision,theRe-spondent is "vested exclusively"with the right "toabandon or discontinue any production,methods orfacilities"and in its"sole judgment"can "closepermanently the plant or discontinue permanently adepartment of the plant or portion thereof and ter-minate the employment of individuals."The Re-spondent thus was clearly granted the right to takethe actions it took as it acted on rights specificallyenumerated to it in its collective-bargaining agree-ment.5As the judge noted,it is not likely the Re-spondent would agree to inclusion of the severancepay provision, which potentially could (and in factdid) cost it substantial sums of money,without re-ceiving something in return:the right to closedown the Waltham plant and transfer the work. Ifind that the language of the severance pay clauseand management-rights clauses serve as a waiverthat is"clear and unmistakable."epay/closure/transfer issue has been inconsistent and it cannot have itboth ways.4 PacemakerYacht Co., 253 NLRB828 (1980).a Litton Systems,283 NLRB973 (1987).eMetropolitan EdisonCo. v. NLRB,460 U.S. 693(1983).Unlike the majority,I do not view the Respondent's willingness to bar-gain about contract concessions that could allow it to maintain produc-tion and employment at the Waltham plant on an economically soundbasis as an indication that Respondent realized it was precluded fromclosing the plant without bargaining.Rather, it was giving the Union anopportunity to furnish an alternative to what it deemed a necessarymove. The same would be true if it offered to bargain about a decision tosubcontract work,another right indisputably clearly reserved to the Re-spondent in the contract. 456DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDAs the Union clearly and unmistakably waivedits right to bargain over the decision to close theWaltham plant and transfer the work,itfollowsthat the Respondent had no obligation to provideinformation to the Union.Thus I find no 8(a)(5)violation in the alleged failure to furnish that infor-mation.Additionally,asany 8(a)(3)violationwould be derivative from a Section 8(a)(5) viola-tion,I find no violation of Section 8(a)(3). I woulddismiss the complaint in its entirety.of jobs for all the employees to be offered rein-statement,we shall place the names of those forwhom jobs are not available on a preferential list inthe order of their seniority, and thereafter offerthem reinstatement before other persons are hired.Employees offered reinstatement shall be allowed areasonable period of time for accepting such offers.WE WILL make the Waltham employees whole,with interest,for any loss of earnings and otherbenefits suffered.APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe NationalLaborRelations Board has foundthat we violated the NationalLaborRelations Actand has ordered us to post and abide by this notice.WE WILL NOTrefuse to bargain collectively ingood faith with International Union,United Auto-mobile,Aerospace and Agricultural ImplementWorkers of America,UAW anditsLocal 1596 asthe exclusive representative of our employees inthe appropriate unit set forth below,concerningthe decision to close the Waltham,Massachusettsplant and to relocate work permanently to otherplants.The appropriateunit is:All production and maintenance employeesemployed at our Waltham plant,exclusive ofoffice and clerical employees,outside salesmenand servicemen,developmental and factory en-gineering department employees,productionclerks,time study employees and cost estima-tors,watchmen,and all supervisors as definedin Section2(11) of the Act.WE WILL NOTrefuse to furnish the Union withinformation necessary for and relevant to its func-tion as bargaining representative.WE WILL NOTin any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteedyou by Section 7 ofthe Act.WE WILL offertheWaltham employees immedi-ate and full reinstatement to their former jobs or, ifthose jobs no longer exist,to substantially equiva-lent positions,at the other plants where the bar-gaining unit work has been relocated,with neces-sary traveling and moving expenses for them andtheir families and their household effects,withoutprejudice to their seniority or any otherrights orprivileges previously enjoyed,dismissing, if neces-sary, any persons hired after the closing of theWaltham plant.If there are not a sufficient numberTHE REECE CORPORATIONJohn S. May, Esq.,for the General Counsel.Allan A. Tepper, Esq. (Snyder, Tepper & Comen),ofBoston,Massachusetts, for theRespondent.Donald J. Siegel, Esq. (Segal,Roitman & Coleman),ofBoston, Massachusetts, for the Union.DECISIONSTATEMENT OF THE CASEJAMES L.ROSE, Administrative Law Judge. On April16, 1981,the Respondent's "Board of Directors approvedmanagement's recommendation to close the Walthamplant [whose production employees were represented bythe Charging Party] and consolidate manufacturing ac-tivities at other more competitive plants."By this actGeneral Counsel alleges that the Respondent violatedSection 8(a)(5), Section 8(d), and Section 8(a)(3) of theNational Labor RelationsAct, 29 U.S.C. § 151 et seq. It'isalso alleged that the Respondent violated Section8(a)(5) by refusing to furnish the Charging Party relevantinformation it requested concerning the proposed clos-ing.The Respondent generally denied that it has commit-ted any unfair labor practices and affirmatively contendsthat it had a right under the existing collective-bargain-ing agreement to close its facility and terminate the em-ployees.Thismatter wastried beforeme at Boston,Massachu-setts, on February22, 23,and 24,1982,following whichall counsel submitted exhaustive briefs.Upon the record as a whole,including my observationof the witnesses and arguments of counsel,Imake thefollowingFINDINGSOF FACT AND CONCLUSION OF LAW1.JURISDICTIONThe Respondent is a Massachusetts corporation en-gaged in the manufacture,sale, and distribution of indus-trial sewing machines and related products. In the courseand conduct of its business,theRespondent annuallyships finished goods valued in excessof $50,000 directlyto points outside the Commonwealth of Massachusetts.Respondent admits, and I find,that it is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and(7) of the Act. REECE CORP.457II.THELABOR ORGANIZATION INVOLVEDInternationalUnion,UnitedAutomobile,Aerospaceand Agricultural ImplementWorkers of America, UAWand its Local 1596 is admitted to be,and I find is, a labororganization within the meaning of Section 2(5) of theAct.1III.THEALLEGED UNFAIRLABOR PRACTICESA. The FactsThe parties stipulated to the material facts involved inthisdispute.The only area of disagreement involveswhat was said during the 1974 negotiations when theparties discussed,and ultimately agreed to,the severancepay clause in the collective-bargaining agreement. Andeven with regard to this(which will be discussed inmore detail,infra)the parties generally concur about thecontext in which the clause was negotiated.Since 1949,when it moved from Boston,the Respond-ent operated its principal manufacturing facility in Wal-tham,Massachusetts.It also has plants in Leiden, Hol-land (which began operation in 1959),Gorham, Maine(which began operation in 1974),Stanstonsburg,NorthCarolina(which began operation in July 1980),and a sat-ellite plant of Waltham in Wilmington,Massachusetts.The Union has been the collective-bargaining repre-sentative of the Respondent'sWaltham production andmaintenance employees since prior to the Company'smove to thatfacility.The Respondent and the Unionhave had a series of collective-bargaining agreements,themost recent of which is effective from March 1,1980,to February 28, 1983.When negotiations for this contract began in January1980,officials of the Respondent stated relief was neededfrom the economic and operating effects of prior con-tracts.According to the Company,direct labor andother operating costs were so high,given its then posi-tion in the industry,as to cast doubt on the continued vi-ability ofWaltham.However,the Respondent was un-successful in obtaining the relief it sought during thesenegotiations.In the First Quarter Report and Annual MeetingReview 1980, management officials stated that havingbeen unsuccessful in obtaining relief from the Union"puts the future of the Waltham plant at risk ....Similar comments had been made in the annual report.Having reviewed these reports, the Union,through itsattorney Donald Siegel,wrote the Company to arrange ameeting"to discuss matters of mutual concern."Therefollowed an exchange of correspondence and numerousmeetings. In sum,the Company took the position that asa result of the adverse market conditions, it found itselfwith an excess of manufacturing capacity. Because theWaltham facility waS the most costly to operate, man-agement intended to recommend to the board of direc-tors thatWaltham be closed and its remaining produc-tion be transferred to other facilities.'At all stagesof thisproceeding the Internationaland the Local havebeen treated as a singleentity.The Union expressed its concern about the possibilityof Waltham being closed, and indicated that it was pre-pared to recommend to the bargaining unit members thatthey make substantial concessions and modify the collec-tive-bargaining agreement.The one concession actuallyadvanced by the Union was considered insufficient bythe Company;and the Company's "bottom line" propos-alwas deemed too extreme by the Union.The partieswere thus unable to reach an agreement which wouldpermit the Company,in its judgment,to keep the Wal-tham facility open.And after two postponements for fur-ther discussions on April 16,1981,management recom-mended to the board of directors that the Waltham facil-ity be closed and the remaining work be transferred. Theboard of directors adopted this recommendation and,commencing on June 3,the Respondent began to shutdown its Waltham facility and transfer the work. Thiswas completed on December 18, 1981.On December 29theRespondent completed the sale of the Walthamoffice,plant,and land,taking back a long-term lease onthe office and a short-term on the plant for purposes ofselling nontransferred equipment.About 57 percent oftheproductionmachinerywas transferred to. otherplants.During the course of the discussions between theUnion and the Company,the Union requested certain in-formation be furnished it so that an economist on theInternational Union staff could review it, presumably forthe purposes of analyzing whether in fact the Respond-ent's contention that the Waltham plant was too costlywas in fact true. While the Company did make a presen-tation to the Union concerning the production costs atWaltham,vis-a-vis its other facilities,in large part theRespondent refused the Union's request for the informa-tion.Following the Company's determination to close theWaltham plant, the parties did meet to discuss the effectsof this decision,including particularly the Respondent'spayment of severance allowance of the active employeesand approximately 70 other employees who were thenon layoff. The total severance pay was$1,046,365.76.B. Analysis and Concluding FindingsIn brief, this case involves a management decision tochange operations the effect of which was the termina-tion of bargaining unit jobs. In a variety of factual set-tings, the Board and court shave considered the statutoryobligationsof employers who wish to make suchchanges.Many of these concern the elimination of bar-gaining unit jobs in an effort to defeat the employees'right to bargain collectively.Those cases are not materi-al to this analysis because there is no contention that theRespondent's decision was in any way motivated by an-tiunion animus or was partSof a plan to rid itself of thecollective-bargaining representative of its employees.Nor does the General Counsel or the Union contend thatthe Respondent was motivated other than by legitimateeconomic considerations-though these specifically in-volved the direct and indirect costs of the collective-bar-gaining agreement. 458DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThose cases where an employer determines to elimi-nate bargaining unit jobs for purely economic reasonsfall into two broad categories-where there is a collec-tive-bargaining agreement covering the bargaining unitemployees and where there is none.In the former, thequestion generally concerns whether the company hadthe right under the collective-bargaining agreement to dowhat it did or whether its act amounted to a midtermmodification,or repudiation,of the contract proscribedby Section 8(d). Where there is no collective-bargainingagreement,the issue generally concerns whether thecompany's decision is one over which it had a mandato-ry duty to bargain as required by Section 8(d). In bothtypes of cases there is the additional issue of whether andto what extent an employer has a duty to bargain overthe effects of its decision,an issue not involved here be-cause the parties stipulated that in fact the Respondentdid bargain with the Union about the effects.The Respondent principally relies onFirstNationalMaintenanceCorp. v.NLRB,452 U.S.666(1981), inwhich it was held that an employer's decision to shutdown part of its businessfor purelyeconomic reasons isnot a mandatory subject of bargaining.The SupremeCourt,however, specifically limited its holding to thefacts before it.Specifically, there was no collective-bar-gaining agreement covering the employees whose jobswere terminated,nor did the company's decision to closethe particular operation involve relocation of any workwhich had been performed by bargaining unit employ-ees. Since here there was a collective-bargaining agree-ment and the decision meant someone else would do bar-gaining unitwork makesFirstNationalMaintenanceCorp.not controlling.Nevertheless,I conclude that the Respondent'sdeci-sion to close its Waltham facility and transfer productionto other facilities was not a mandatory subject of bar-gaining.InGeneral MotorsCorp.,191NLRB 951 (1971),the Board held that an employer's decision to sell an em-ploying enterprise is not a mandatory subject of bargain-ing where the decision involves a "significant investmentor withdrawal of capital[and] will affect the scope andultimate direction of an enterprise,are matters essentiallyfinancial and managerial in nature."The Board followedGeneral MotorsCorp.inNational Car Rental System, 252NLRB 159 (1980),a case factually similar to the instantsituation.InNational Car Rental,the employer had determinedto open a satellite facility and reduce,though only mar-ginally,the number of vehicles to be serviced out of itsprincipal facility.The company then determined to goout of business at its initial location,sellingmany of theaccounts to another employer but transferring some ofthe business to the satellite facility.Though finding thatthe impact of both decisions(creating satellite facilityand subsequently closing the principal facility and trans-ferringwork to the satellite)meant the elimination ofbargaining unit jobs,the Board nevertheless concludedthat neither of these decisions was a mandatory subjectof bargaining.The Board did conclude that the companywas required to bargain over the effects of its decision.Here the Respondent built the Gorham,Maine plant in1974 and in 1979 the one in North Carolina.Then in1981 it decided to close the Waltham plant, which meanta capitaloutlay of about $2.3 million, particularlyinclud-ing the paymentto unit employees of their more than $1million in severance allowances.Though there was nosale ofthe enterprise (although the Respondent did sellthe building,land, and some machinery and now leasesback the officespace) that factdoes not seem significant.The point is that theRespondentundertooka manage-ment decision to expandits capacity (as inNational CarRental)but then when the economy took a downturnand the Respondent'sproductbecame lesscompetitivedue to unitcosts, it decided to closeitsmostcostly facili-ty and consolidate (as inNationalCar Rental).This deci-sion,as inGeneralMotorsandNational Car Rental,in-volved a capitalinvestment and certainlyaffected thescope anddirection of theRespondent's business which,under those cases, clearlywas a matter of "entrepreneur-ialcontrol."Itwasnot, therefore,a decision aboutwhich theRespondent was required to bargain.The test seems to be whether the transfer of unit workinvolves "asignificant investmentor withdrawal of cap-ital affectingthe scopeand ultimatedirection of the en-terprise."AmericanNeedle & Novelty Co.,206 NLRB 534(1973). If it does,then the midterm decision does not re-quire the Union's consent,much less bargaining.GeneralMotors Corp.,supra. If not, then it isan unfair labor prac-tice to implement the decisionwithout the Union's con-sent.Brown Co.,243 NLRB 769 (1979).The line may be vague, but thereisa difference be-tween economic justification for an ace(to avoid losingmoney or evena desire to make more)and a significantinvestmentor withdrawalof capital.Where the companyis about simplytrying to bemore economicallyefficient,then the transfer of work isa condition of employmentwhich cannot be modifiedduring theterm of a contractabsent the union's consent.But where the transfer ofwork is part of the company's broaderresponsibility toallocate itscapital thenit is not annitem the union canveto by withholdingits consent, or even an item whichrequires bargaining before implementation.An attempt to operatemore cost-effectively may be ofsignificanceto the company,but doesnot rise to thelevel of"affecting scope and ultimate directionof the en-terprise."Thus in thosecasesinwhich themidtermtransferof work withoutconsent was found unlawful,there was no apparent investment or withdrawal of cap-ital.Therewas no significant changein the scope of thebusiness.InLos AngelesMarineHardwareCa,235NLRB 720 (1978),enfd.692 F.2d 1302 (9th Cir. 1979),for instance,there was no apparent expenditureof capitaland the onlychange in the business was the location ofthe new facilitysome 50 milesfrom the oldone. Similar-ly, inBrownCa,supra,the transfer of equipment(result-ing in loss of bargainingunit jobs)was between compo-nents of a singleemployer. And inAmerican Needle &Novelty Ca,supra,there wassimply a transfer of workbetween plants of an integratedenterprise. There was noexpenditureof capitalor sale of assets.The same was thecase inPark-Ohio Industries,257 NLRB 413(1981).Here the Company'sdecisionto close theWalthamplant and transferthe work involved a capital outlay of REECE CORP.about $2.25 million and the sale of the Waltham plant.Whether such an expenditure is "significant"would seemto depend on the circumstances of the company. Herethe cost of closing Waltham was about one-third of theRespondent's 1980 capital expenditures($6,183,000 fromits annualreport).I concludethat theRespondent's cap-ital commitment was significant and the decision to shutdown one facility and consolidate manufacturing capac-itywas more than a mere relocationof work,as inLosAngeles Marine.ThusIdo not believe that the Respondent's decisionto close the Waltham plant,whether ornot bargainingunit work was then transferred to other already existingfacilities,was a midterm modification or repudiation ofthe collective-bargaining agreement.Beyond that,even if I were to conclude that the Re-spondent could not normally close Waltham and transferbargaining unit workto other thenexisting plants with-out the Union's consent,the Union here in fact consent-ed. The Unionagreed to the management-rights and sev-erance pay clausesof the collective-bargaining agree-ment.During negotiationsin 1974, the Uniondemanded andthe Company agreed to a severance pay provision whichwas then includedin the 1977and 1980 contracts. Themanagement-rights clause has been in all the collective-bargaining agreements in substantially the current form.(A provisionstatingthe "Companynormally will notsubcontract"was added in 1969.)The Respondent's wit-nesses testified that union representatives wanted a sever-ance pay provision because they were concerned aboutthe Company's decision to build a manufacturingfacilityin Gotham,Maine.The Union'switnesses testified to theeffect that such was not a particular interest.Rather, fornational policy reasons,theUnionwas beginning todemand severance pay provisions in all of their collec-tive-bargaining agreements.I conclude that the contract,at least by clear implica-tion,gave the Respondent a right to close the Walthamfacility and transferthe work.In article III, "Manage-ment," the Unionrecognizesthe broad right of the Re-spondent to manage the enterprise including"the right toabandon or discontinueany production,methods or fa-cilities. . . ."Management also has the right to subcon-tract work,though it will not do so "under normal con-ditions"(a language change in1974)where such wouldcause layoffs.Inmaterialpart the "SeveranceAllowance"clausereads:When in the sole judgment of the Company, itdecides to close permanently the plant or discontin-ue permanently a department of the plant or portionthereof and terminate the employment of individ-uals, an employee whose employment is terminatedas a result thereof. . .shall be entitled to a sever-ance allowance ... .The General Counsel and the Union argue that theseprovisions do not vest in the Respondent the right toclose theWaltham plant and transfer bargaining unitwork because the Union has a right under the statute to459prevent such by withholdingitsconsent.Thus to findthe Respondenthad the rightunder the contract to dowhat it didwould be tantamount to fording that theUnion waiveda statutory right,a conclusion the Boardwillnotmake absent"clear and unmistakeable" lan-guage.AlliedMills,218 NLRB 281 (1975);Universal Se-curity Instrument,250 NLRB661 (1980).Or as the Boardsaid inHearstCorp.,151NLRB834 (1965),it"will notfind thatcontract terms of themselves confer-on the em-ployer a management right to take unilateral action on amandatorysubject ofbargaining unless the contract ex-pressly or by necessary implication confers such a right."Though theprecise factual situationof thiscase is notsetforth inthe collective-bargaining agreement, by"clear implication"the parties must have had in mind theRespondent's future decision to close all orpart of theplant,with or withouttransferring some of the work toanother facility.Management specifically has "the rightto abandon or discontinue any production,methods orfacilities or tointroduce new or improved materials, pro-duction methods or facilities."And language in the sev-erance allowance clause("when in the sole judgment ofthe Companyitdecides to close permanently the plant")can mean only that the Respondent has the right to doso. It is indeed inconceivablethat theRespondent wouldhave agreed to a contract provisionwhichwouldamount to a substantial cost item,for whichit receivedno production in return,withoutgetting some benefit inreturn.That benefitmust have been the right to do infact what it did.InPark-Ohio Industries,supra,cited by theGeneralCounsel andUnion,the Board held that the midtermtransfer of bargaining unit work from one facility to an-otherwas unlawful absent the union'sconsent.TheBoard concluded that a broad management-rights clausewas not a waiver of the union'sstatutory right.Thisbroad language was distinguished from the specificwording of the contract inConsolidatedFoods Corp.,183NLR3 832 (1970). There thecompany had"the exclusiveright"to "change,modify or cease its operation,process-es, or production, in itsdiscretion."The Board thus heldthat the company could lawfully transfer bargaining unitwork to anotherfacility.The contractlanguage here ismuch closertoConsolidated FoodsthanTocco.The Unionand the General Counsel argue that not-withstandingthatthe Respondent paid bargaining unitemployees in excess of $1 million in severance pay, itsright to close the plant is limited to going out of businesstotally.In short, the General Counsel and the Unionargue that the severance pay clause applied only wherethe plant,or a portionof it,closes and there is no trans-fer of work. Though I believethat the clear wording ofbothclauses precludes such a limited construction, thecredible extrinsic evidence does not support the GeneralCounsel and the Union.They rely principallyon the tes-timony of Frank Ceccaroni,the Union's subregional di-rector.In explaining the purposeof theseverance payclause to the Companyin 1974, "I said that in the eventthe plant closed down, they wentout of business." And,he testified,"Gorham,Maine was never an issue with theseverance pay clause." 460DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHowever,in contrast to Ceccaroni's testimony is theUnion's argument to arbitrator Fallon in 1979.Certainwork had been transferred from Waltham to Gorhamwhich the Union claimed resulted in the permanent lay-offs of employees;hence,they should have received sev-erance pay.Though concluding that some of the layoffswere caused by a general recession in the industry, thearbitratordid conclude that some resulted from thetransfer of work and he awarded severance pay accord-ingly.Nowhere in that proceeding did the Union main-tain that the Company did not have the right to transferwork from Waltham to Gorham.On the contrary, theUnion's position was that in such an event,laid-off em-ployees were entitled to severance pay. Rather than at-tacking the Company's right to transfer work,the Unionsought severance pay for terminated employees. (Duringthe 1974 contract the Union did grieve the transfer ofwork as such,which was resolved by settlement.)Further,in his brief to the arbitrator counsel for theUnion stated:The parties stipulated that the severance allowanceprovision of the current contract was first negotiat-ed by the parties into the 1974-1977agreement.Both John Reece and Leo Fitzpatrick agreed thatthe Gorham plant was discussed in the context ofnegotiating the severance allowance provision. Bothagreed that the union negotiators expressed greatconcern about the impact of the Gorham facilityupon the bargaining unit ... .I believe the Union recognized the Repondent's rightto transfer work,and brought the severance pay clauseas a hedge against losses to the bargaining unit whichwould result.Such is consistent with the Union's positionin 1979. Such is further consistent with the fact that aseverance pay clause was bargained for only afterGorham was built(earlier such a clause was"orally"proposed but dropped when the Respondent objected).Thus I discredit Ceccaroni's assertion that in negotiationsthe parties meant to limit severance pay only to closingswhere there was no transfer of work.Iconclude that the contract specifically gave theCompany the right to make the unilateral decision toclose the Waltham plant(or part of it).The fact that thisdecisionwas accompanied by transfer of some of thebargaining unit work did not alter the Company's rightto make that decision.In sum,I conclude that the Respondent did not have aduty to bargain about its decision to close its plant inWaltham,Massachusetts, for purely economic reasonswith or without the concomitant transfer of work to an-other facility. Second,the decision to close the facility,with or without the concomitant transfer of bargainingunitwork,was not a midterm modification.or repudi-ation,of the collective-bargaining agreement. The collec-tive-bargaining agreement remains in effect.Indeed theRespondent has complied with its terms including thepayment of a severance allowance to employees.Third-ly, I conclude that even if this matter were a mandatorysubject of bargaining or a matter which would requirethe consent of the Union whether there was bargainingor not.In fact the Respondent had the specific contractright to close the facility,with or without the concomi-tant transfer of unit work.Notwithstanding the Respondent had no obligation tobargainwith the Union concerning the closure of theplant,itnevertheless did at least enter into discussionswith the Union about this and did in fact on two occa-sions postpone the ultimate decision of the board of di-rectors to close the facility.During the course of thesediscussions,the Union requested that the Company fur-nish certain financial information,arguing that such wasnecessary for its study in order to determine whether ornot in fact the Company's assertion that it had to closethe plant for economic reasons was valid.The Respond-ent's refusal to supply all the requested information is al-leged violative of its bargaining duty.In support of thisallegation the General Counsel and Union citeGoodyearAerospace Corp.,204 NLRB 831 (1973),enfd. denied 497F.2d 747(6th Cir.1974).There is no doubt a union is entitled to such informa-tion as is necessary to its performance as a collective-bar-gaining representative.And the test for entitlement is lib-eral-a "discovery-type standard"of relevance.NLRB v.Acme Industrial Co.,385 U.S. 432(1967).In evaluating whether the information requested is po-tentially relevant,one goes back toNLRB v. Truitt Mfg.Co., 351 U.S. 149(1956).There the Supreme Court heldthat Section 8(a)(5) requires a Company to furnish sub-stantiating data,on request,when claiming in negotia-tions an inability to grant a wage increase.Though theRespondent contends it did not claim an inability to keepWaltham open,itsclaim of noncompetitiveness alongwith its proposal that benefits would have to be reducedwas "the equivalent of the claims of inability to pay thewages demanded inTruitt."NLRB v. Goodyear AerospaceCorp.,497 F.2d 747, 751 (6th Cir.1974).Nor would thecharts prepared by the Respondent adequately substitutefor the data requested.Designcraft Jewel Industries,254NLRB 791(1981).But just because a union represents employees doesnot mean that it is entitled to all the information it re-quests.E.g.,DetroitEdison v.NLRB,440 U.S. 301(1979). The information requested must be viewed in thecontext of the Respondent's general duty to bargain withthe Union.Here the information could not be relevant to bargain-ing over the Respondent's decision to close,for the Re-spondent had no duty to bargain over that issue.Good-year Aerospaceseems to require furnishing informationeven where the subject does not require bargaining-thecompany was demanding a midterm modification of thecontract to adjust the wages downward. However, therethe company also embarked on an unlawful attempt todeal directly with employees.The Board held: "We findthe two aspects of this conduct are intertwined and con-stitute a violation of Section 8(a)(5) and(1) of the Act."The absence here of such unlawful conduct makesGood-year Aerospaceinapposite.I conclude that the Respondent was not required tofurnish the information requested by the Union and didnot violate the Act by refusing. REECE CORP.461Further the closure was lawful;and the parties didbargain in good faith concerning the effects,includingseverance pay and hiring employees at other plants.There isno contention the denied information was relat-ed to effects bargaining.And thereisno evidence ofunion animus.Undersuch circumstances,even if therewas a technical violation,itwould not effectuate the pur-posesof the Actto require remedial order,which in thissituationwould amount to an exerciseof futility.HearstCorp.,supra.Finally,having concluded that the Respondent did notviolate its obligations under Section 8(a)(5) of the Act inits decision to close the Waltham plant,and absent evi-dence that the decision was based on anything other thaneconomics,Iconclude that there's no basis for fordingthat the Company thereby violated Section 8(a)(3) of theAct by discharging its Waltham employees.While it isno doubt arguable that the plant closing is inherently de-structive of employee rights(absent a contractual rightto do so) in this case at a minimum,the Respondent hascome forthwithsufficient evidence to sustain its burdenof proving that in fact it had an economic justificationfor doing what it did.Cf.NLRB v.Great Dane Trailers,388 U.S. 26 (1967).[Recommended Order for dismissal omitted from pub-lication.]